Citation Nr: 9925400	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  96-23 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a compression fracture, 
L3.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The appellant had active duty for training from February to 
March 1981.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana which, in pertinent part, denied 
reopening of the appellant's claim for service connection for 
a compression fracture, L3.  The appellant filed a timely 
notice of disagreement and perfected a substantive appeal.

This matter was previously before the Board in March 1998.  
The Board determined that the appellant had submitted 
sufficient new and material evidence with which to reopen his 
claim for entitlement to service connection for a compression 
fracture, L3, and the case was Remanded for additional 
development.  The additional development having been 
undertaken, the case is returned to the Board for review. 

In a Statement of Accredited Representation in Appealed Case 
(VA Form 646) the appellant's representative has raised the 
issue of clear and unmistakable error with regard to the 
September 1984 rating decision of the RO.  The Board does not 
have jurisdiction of this issue, as it has not been 
adjudicated by the RO.  Absent a decision, a notice of 
disagreement and a substantive appeal the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet.App. 9 
(1993); Roy v. Brown, 5 Vet.App. 554 (1993).  Jurisdiction 
does indeed matter and it is not "harmless" when VA, during 
the claims adjudication, process fails to consider threshold 
jurisdictional issues.  McGinnis v. Brown, 4 Vet.App. 239, 
244 (1993).  An application that is not in accord with the 
statute shall not be entertained.  38 U.S.C.A. § 7108 (West 
1991).  The issue is, therefore, referred to the RO, and any 
notification is to be by letter that includes complete 
appellate rights.



REMAND

Service connection may granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training (ACDUTRA) or injury incurred or 
aggravated by inactive duty for training (INACDUTRA).  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991).

With regard to a disability existing prior to entry into 
active duty, the appellant is presumed in sound condition 
except for defects noted when examined and accepted for 
service. Clear and unmistakable evidence that the disability 
existed before service will rebut the presumption.  38 
U.S.C.A. §§ 1111, 1137 (West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (1998). 

Establishing service connection for a disability based on 
aggravation requires (1) evidence sufficient to show that a 
disease or injury preexisted service; (2) evidence showing an 
increase in disability during service sufficient to raise a 
presumption of aggravation of the disability; and (3) a lack 
of clear and unmistakable evidence to rebut the presumption 
of aggravation which may include evidence showing that the 
increase in severity was due to the natural progress of the 
disability.  38 C.F.R. § 3.306(b) (1998). 

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition. Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. § 
3.306(b) (1998).

This issue was previously before the Board in March 1998.  At 
that time the case was Remanded for additional development, 
to include a VA examination by a specialist.  The Board 
requested that the claims folder and medical history be 
reviewed by the examiner.  The Board also indicated that if 
the examiner determined that the low back disability was 
present at the time of the appellant's entry into his period 
of active duty for training, the examiner should render an 
opinion as to whether it is as likely as not (or less likely) 
that the appellant's current back low back disability 
underwent a chronic increase in severity during beyond normal 
progression during service. 

The requested examination was conducted in January 1999.  
However, a review of the report does not indicate that the 
claims folder was reviewed.  The medical history was obtained 
from the appellant.  No reference was made to any medical 
records in the claims file.  The examiner indicated that x-
rays showed an extensive laminectomy from the L2 to the L4 
and an old compression deformity at the L3.  The examiner 
indicated that all this predated his inservice injury.  A 
review of the record shows that the complete laminectomy and 
a diskectomy were performed in 1987, several years after 
service.  The United States Court of Appeals for Veterans 
Claims (Court), in Stegall v. West, 11 Vet. App. 268 (1998), 
indicated, in pertinent part, that there exists a 
"compelling need to hold...that a remand...by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders."  
Additionally, while the case was pending before the Board, 
the veteran submitted pertinent medica l evidence, which the 
RO has not had the opportunity to review.  

Accordingly, the case will be REMANDED to the RO for the 
following:

1.  The RO should inform the appellant 
that he has the right to submit 
additional evidence and argument in 
support of his claim.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  A VA examination should be conducted 
by an orthopedist, who has not previously 
examined the appellant if possible, in 
order to determine the nature, severity 
and etiology of any low back disability, 
to include the compression fracture, L3.  
The examining specialist must be provided 
with the veteran's claims folder for 
review prior to conducting the 
examination.  It is requested that the 
examiner note in the report that the 
claims folder has been reviewed.  All 
appropriate tests and studies should be 
accomplished at this time.  

Following the examination, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that any low back disability 
diagnosed is related to the March 1981 
inservice injury.  

If it is determined that the low back 
disorder was present at the time of the 
appellant's entry into his period of 
active duty for training, the examiner 
should render an opinion as to whether it 
is as likely as not that the low back 
disability underwent a chronic increase 
in severity during beyond normal 
progression service.  The examiner's 
attention is directed to the December 1, 
1980 report from the veteran's private 
physician, which is included in the 
service medical records.  The rationale 
for any opinion expressed should be 
included in the examination report. 

3.  Following the above development, the 
RO should readjudicate the issue in 
appellate status.

If the decision remains adverse to the appellant, he and his 
representative should be furnished with a supplemental 
statement of the case and an opportunity to respond.  The 
case should thereafter be returned to the Board for further 
review, as appropriate.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












